t c memo united_states tax_court peter c lafavor and suzanne lafavor petitioners v commissioner of internal revenue respondent docket no filed date peter c lafavor and suzanne lafavor pro sese tracy a martinez for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ joint federal income taxes for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to peter c lafavor after settlement the issue remaining for decision is whether certain expenses qualify as deductible home_office expenses under sec_280a findings_of_fact some of the facts have been stipulated and are so found during and petitioner traveled to alaska and washington state and worked there as a self-employed commercial fisherman when petitioner was not fishing in alaska or washington state he resided with his family in afton minnesota where his family resided throughout the year petitioner also worked in minnesota at miscellaneous jobs such as removing snow and delivering packages during and petitioner owned shares of stock in an s_corporation known as triple l-f v bounty inc triple petitioner his father and his brother each owned one-third of the shares of stock in triple the only asset of triple was a fishing boat referred to as the bounty that petitioner occasionally used in his fishing_business in alaska and washington state during and petitioner used one room in the basement of petitioners' home to make phone calls to plan his fishing trips and to negotiate fishing charters of the bounty petitioner used a shed on petitioners' property for storage of petitioner's fishing gear and of records relating to the bounty petitioner also used a garage on petitioners' property to store a family car that occasionally was used in petitioner's fishing_business petitioner did not maintain adequate_records documenting his activities in his fishing_business on petitioners' and joint federal_income_tax returns petitioners claimed home_office_deductions of dollar_figure and dollar_figure respectively relating to the use of petitioners' basement room shed and garage in petitioner's fishing_business in calculating the amount of claimed home_office_deductions petitioners treated percent of the basement room and shed and percent of the garage as used for business purposes on audit for and respondent disallowed in full petitioners' claimed home_office_deductions opinion sec_162 generally allows a deduction for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business under sec_280a ordinary business_expenses relating to use of any portion of a taxpayer's home are not allowable unless the taxpayer establishes that the portion of the taxpayer's home to which the expenses relate was used exclusively and on a regular basis as the principal place of the taxpayer's trade_or_business 94_tc_348 occasional use of a portion of a taxpayer's home for business purposes will not satisfy the requirements of sec_280a anderson v commissioner tcmemo_1982_576 with regard to the principal-place-of-business requirement the supreme court in 506_us_168 explained that principal meant the most important or significant place for business whether the principal-place-of-business requirement is satisfied turns on the relative importance of the business activities performed in the home and the time spent in the home conducting these activities id pincite petitioner argues that his various fishing activities in petitioners' basement room shed and garage qualify under the requirements of sec_280a we disagree the evidence does not establish that petitioner's use of the basement room the shed and the garage separately or together qualifies as the principal place of petitioner's fishing_business the principal place of petitioner's fishing_business appears to have been in alaska and washington state no revenue producing activities were performed in petitioners' home petitioners' basement room the shed and garage fail to qualify as the principal place of petitioner's fishing_business arguably petitioners' shed might qualify under the separate-structure exception of sec_280a petitioner however has not substantiated the portion of the claimed home_office_deductions that might be allocable to the shed for the reasons stated we conclude that petitioners are not entitled to the claimed home_office_deductions under sec_280a relating to petitioner's fishing_business to reflect the foregoing decision will be entered under rule
